Allowable Subject Matter
1.	Claims 3-5 and 8-12 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:  as previously indicated by the examiner, the language of claims 4 and 9 (now in independent form) are novel. The prior art of records fails to teach the languages recited in these claims.  Further prior art searches were made on 8/9/2021 but failed to produce any relevant results. As a result all the pending claims 3-5 and 8-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

CONCLUSION

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130346913 A1 is directed to GESTURE INTERPRETATION IN NAVIGABLE ZOOM MODE. [0002] this disclosed technology relates generally to interpreting gestures in an electronic device. Disclosed embodiments relate more specifically to the reaction of the device to certain gestures while displaying one of a plurality of objects in a page. This disclosure closely related to the current claimed invention.
4.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR 
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.  
/TADESSE HAILU/Primary Examiner, Art Unit 2173